El Juez Pbbsidente SeñoR del Toeo,
emitió la opinión del tribunal.
Presentada para su inscripción en el registro de la pro-piedad la escritura No. 50 de préstamo y constitución de hipo-teca otorgada ante el notario F. García Yeve por Gabriel Capó, casado, a favor de Elias B. Wilcox, sobre una finca que le pertenecía privativamente, que contiene una cláusula que dice: “Quinta: El deudor por sí y a nombre de sus herederos, cesionarios y causahabientes, renuncia a favor del acreedor y de los suyos, de todo y cualquier derecho que tiene o pueda tener sobre los descritos solares objeto de esta hipoteca, por concepto de Homestead, Hogar Seguro, siendo extensiva esta renuncia a favor de cualquier adjudicatario que lo fuere en caso de ejecución, de la finca aquí hipote-cada.”, el registrador la inscribió pero “con el defecto subsa-nable de no estar renunciado el derecho de homestead también por la esposa del deudor.”
No conforme el acreedor, interpuso el presente recurso gubernativo.
La exacta cuestión envuelta en el mismo fue decidida por esta Corte Suprema en contra del recurrente en el caso de *162Ramírez v. Registrador, 39 D.P.R. 269, en el que hablando el Juez Sr. Hutchison por la mayoría de la corte, se expresó así:
“No es necesario que resolvamos por ahora si en Puerto Rico la esposa tiene un interés o derecho de homestead adquirido sobre los bienes privativos de su esposo, cuando tales bienes son ocupados por la familia como residencia.
“El documento que se tuvo' en mente al redactarse la sección 3, supra, es una exoneración, renuncia o traspaso otorgado por ambos esposos. Las palabras ‘su esposo o esposa, si él o ella lo tuvieren,’ difícilmente podrían considerarse como equivalentes a, o como que se intentó que significaran, ‘el cónyuge sobreviviente, si l'o hubiere.’ Un jefe de familia, al morir, puede dejar un cónyuge superviviente, pero no puede ‘tenerlo’. Tampoco es un cónyuge superviviente ‘su esposo o esposa.’ Lo que la ley exige es una escritura otorgada ‘por dicho jefe de familia’ y ‘su esposo o esposa, si él o ella lo tu-vieren. ’
“Tal interpretación está en arm'onía con el espíritu general y fin de la ley de hogar seguro. También está de acuerdo con lo que pro-bablemente fué el prototipo de la sección 3. 29 C. J. pág. 785, pá-rrafo 7; id. pág. 884, párrafo 256, et seq.”
El alegato del recurrente no contiene nuevo dato o argu-mento o cita de ley o autoridades que demuestre que no deba seguirse y sostenerse el criterio de esta corte como lo siguió y sostuvo el registrador.

Debe declararse el recurso sin lugar.

El Juez Asociado Señor Aldrey disintió.*